 

AMENDMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT (the “Amendment Agreement”) is made effective as of the
17th day of September 2015 (the “Effective Date”), by and between HPIL Holding,
a Nevada (USA) corporation (the “Company”), and Mr. Daniel Haesler, an
individual domiciled in Switzerland (“Individual”).  The Company and Individual
are hereinafter collectively referred to as the “Parties”.

 

The Parties hereby agree as follows:

 

1.          On October 26, 2012, the Parties entered into that certain Quota
Purchase Agreement (the “Agreement”), pursuant to which the Company agreed to
buy from Individual, and Individual agreed to sell to the Company, Thirty-Two
(32) quotas of Haesler Real Estate Management SA (“HREM”) owned by Individual
and representing Thirty-Two percent (32%) of the ownership of HREM (the
“Quotas”), as well as all of Individual rights related thereto and any and all
distributions or dividends in the Quotas, in the form of an assignment of the
certain treasury common shares owned by the Company to Individual on the terms
and conditions set forth in the Agreement. The Purchase Price for the Quotas was
Two Hundred Ninety Seven Thousand Five Hundred Dollars ($297,500) paid by an
assignment of all of the Company’s right, title, and interest in and to Three
Hundred and Fifty Thousand (350,000) of the Company treasury shares of common
stock.  The transaction contemplated by the Agreement was closed pursuant to
that certain Closing Agreement entered into by and among the Company, HPIL REAL
ESTATE Inc. (formerly a wholly owned subsidiary of the Company, which has been
merged with and into the Company effective as of May 28, 2015) and Individual,
effective as of December 14, 2012.

 

2.          In recognition of the mutual consent and interest of the Parties,
the Parties hereby execute this Amendment Agreement to decrease the Company’s
ownership in HREM from Thirty-Two (32) quotas of HREM equal to Thirty-Two
percent (32%) of the outstanding ownership in HREM to Sixteen (16) quotas of
HREM equal to Sixteen percent (16%) of the outstanding ownership in HREM in
consideration of Individual returning to the Company One Hundred Seventy Five
Thousand (175,000) of the Company shares of common stock.

 

3.          The Parties hereby agree to close this Amendment Agreement no later
than September 30, 2015, by which time (a) Individual shall have returned to the
Company One Hundred Seventy Five Thousand (175,000) of the Company shares of
common stock equal to One Hundred Seventy Five Thousand Dollars ($175,000) and
(b) the Company shall have returned to Individual Sixteen (16) quotas of HREM. 

 

4.          Capitalized terms used but not defined herein have the meanings
assigned to them in the Agreement.

 

5.          This Agreement shall be interpreted, construed, and governed
according to the substantive laws of the State of Nevada (USA) without regard to
principles of conflicts of law.

 

6.          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

1

 

--------------------------------------------------------------------------------

 

 

THIS AMENDMENT AGREEMENT has been entered into as of the Effective Date.

 

 

Company: 

 

HPIL Holding, a Nevada (USA) corporation.

 

 

 

By: /s/ Louis Bertoli . 

Louis Bertoli, President & CEO

Individual: 

 

Mr. Daniel Haesler, an individual domiciled in Switzerland.

 

 

By: /s/ Daniel Haesler . 

Mr. Daniel Haesler, Individually

 

 